ORDER
h Considering the Joint Petition for Transfer to Disability-Inactive Status,
IT IS ORDERED .that Stanley S. Spring, II, Louisiana Bar Roll number 12347, be and he hereby is transferred to disability inactive "status. All disciplinary proceedings against respondent shall be deferred until such time as he resumes active status.
*941Pursuant to.Supreme Court Rule XIX, § 26(E), this order shall be effective immer diately.
NEW ORLEANS, LOUISIANA, this _day of __, 2016.
FOR THE COURT:
/s/
Justice, Supreme Court of Louisiana